Rutherford, J.,
concurring. I concur in paragraphs one, two, three, four and five of the syllabus and in the judgment.
In addition to the paragraphs of the syllabus indicated and the judgment, I also concur in the findings that under Maryland law the defendant was not doing business in Maryland, that the contract sued upon was made in Ohio, not in Maryland (see Keco Industries, Inc., v. A F C Industries, Inc. [4th Cir. 1963] 316 F. 2d 513, where under a reversed set of facts the order was mailed from Maryland to Ohio, and the court found the contract to have been made in Maryland), that the defendant did no acts in Maryland incurring liability to plaintiff, and that the defendant did not submit to the Maryland court’s jurisdiction by a general appearance.
Subsection 92 (d), Article 23 of the Maryland Code, reads as follows:
“Every foreign corporation shall be subject to suit in this state * * * on any cause of action arising out of a contract made within this state or liability incurred for acts done within this state, whether or not such foreign corporation is doing or has done business in this state.”
It is apparent that the portion reading, ‘ ‘ or liability incurred for acts done within this state,” pertains to acts arising out of contract, since the subsection pertains to contracts, and tortious acts are separately dealt with in other sections.
Regarding the contract and work performed under the *22contract in the instant case, the bill of exceptions, in pertinent part, reads:
“* * * On Jnne 22, 1962, defendant wrote to plaintiff: ‘* * * give me quote on erecting the letters.’ Plaintiff told defendant that it would do the work as per defendant’s diagrams at the ordinary industry prices. The last communication before work commenced was the sending by defendant in Cincinnati to plaintiff in Baltimore on July 17, 1962, of purchase order No. 17263 plus a letter of authorization to start work. * * * ”
Neither purchase order No. 17263 nor the letter of authorization to start work is contained in the hill of exceptions as exhibits. The bill of exceptions then continues to read:
“ * * * Plaintiff performed the work contracted for. In addition, it did additional work which in a trial on the merits defendant would claim was unauthorized and uncontemplated and on plaintiff’s own initiative. Plaintiff would contend it was necessary to complete the work contracted for. Plaintiff’s invoice No. 6970 dated September 17, 1962, shows that it charged $700 ‘* * * to install signs as per order, $100 for freight damage and $963.80 for electrical work. ’ Defendant paid $700 for the work ordered and for the freight damages, but refused to pay for the electrical work. * * *” (Emphasis added.)
Following payment for the work ordered and freight damages, the plaintiff filed suit in the People’s Court of Baltimore, Maryland, to recover the sum of $963.80 for the electrical work and on the judgment obtained commenced the instant action in Ohio.
Had the suit in Maryland been for work specifically ordered and performed in Maryland, we would be confronted with the question of whether the Maryland Legislature did not intend to equate the statutory test of “liability incurred under acts done within this state,” having reference to acts done under contract, with the federal constitutional due-process test. The contract having been delivered in Maryland, had the work performed in Maryland by the Maryland contractor been that specified in the order, the further question might arise as to whether due process would preclude entry of judgment against an Ohio corporation by a Maryland court where the recovery *23sought was compensation for an act performed in Maryland under the express terms of an executed contract. See McGee v. International Life Ins. Co., 355 U. S. 220, 78 S. Ct. 199.
We are not confronted with these questions in the instant case for as stated in the hill of exceptions, the ‘ ‘ defendant paid for the $700 work ordered.”
Upon the facts of the instant case, where jurisdiction over defendant was attempted to he secured by extraterritorial service by registered mail, where the defendant under Maryland law was not doing business in Maryland, where the' contract sued upon was made in Ohio, not in Maryland, where the defendant did no act in Maryland, where there was no act in Maryland done by either the plaintiff or the defendant under the express terms of a contract excepting for which payment in full was made, and where the defendant did not submit to the Maryland Court’s jurisdiction by a general appearance, the Maryland Court’s judgment against the defendant is void and not enforceable in Ohio.